Citation Nr: 0936494	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connection 
left knee disorder, characterized as tendonitis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran had active service from November 1992 to 
September 1996.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions take by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is also in effect for hypertensive 
nephropathy rated as 60 percent disabling; right knee 
chondromalacia, patella, status post chondroplasty and 
bilateral retinacular release, currently rated as 30 percent 
disabling; major depressive disorder, rated a as 30 percent 
disabling; hypertension, rated as 10 percent disabling; and 
erectile dysfunction, rated as noncompensably disabling.  The 
Veteran is entitled to special monthly compensation on 
account of loss of a creative organ.    

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the VARO on Travel Board in August 
2009; a transcript is of record.  Tr. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Private treatment records are in the file from TQC, M.D., who 
has seen the Veteran for some time for his bilateral knee 
problems.  The physician's records refer to the knees as both 
involving chondromalacia with patellar fossa tenderness and 
some retropatellar grinding and swelling.  He has used knee 
braces on an ongoing basis, and requires a cane for stability 
on motion.  After his left knee arthroscopy with 
chondroplasty and bilateral retinacular release, he was said 
to have pain although the wounds were clear.  Exercises were 
utilized to improve function.  [A temporary total rating had 
been assigned for his left knee disability following Dr. C's 
surgery in October 2003 with an extension of the convalescent 
benefit thereafter.]

On a VA examination in May 2005, he was having bilateral knee 
problems from what was described as bilateral chondromalacia 
which was causing moderate to severe disability secondary to 
pain and some loss of function.  The examiner said that it 
had caused him to lose his job and made it difficult for him 
to do any type of manual labor or desk jobs because of the 
constant pain.  

Additional VA clinical records refer to left knee arthralgia, 
chondromalacia and "arthritis" in the patellofemoral 
joints.  A report in August 2007 refers to left knee joint 
instability for which he wore a brace, yet continued 
instability and knee popping.  A VA examiner in July 2007 had 
specifically identified pain in virtually every knee 
movement, and X-rays were reportedly negative.  The examiner 
noted that it would be helpful for him to have Dr. C's 
reports for assessment as well as another MRI.  A subsequent 
clinical notation in August 2007 noted he was to have a 
magnetic resonance imagining (MRI) of the knee but this had 
not been scheduled.  

And while some of Dr C's records are now in the file, it is 
not shown that VA physicians were ever provided these records 
for their use in analysis, nor was the MRI ever done.

At the hearing the Veteran's representative stated that it 
appeared that the clinical evidence of record was tending to 
get stale.  Tr. at 2.  The Veteran testified that the VA was 
his now sole care provider, and that he took hydrocodone for 
pain at least every day, but tried to take it less.  Tr. at 
3-4.  He did physical therapy at home on a daily basis.  Tr. 
at 4.  He had missed 20-30 days of work in the past year due 
to the knee.  Tr. at 5.  He said hi legs would give out, he 
could not walk well or far, and he used a metal, hinged knee 
brace.  Tr. at 5-6.   He also testified that the left knee 
would give out regularly.  Tr. at 7.  The Veteran observed 
that his last examination has not involved any real 
measuring, and that he would be glad to undergo another VA 
examination if required.  Tr. at 9, 12.  On inquiry, he 
described the many activities in which he was hindered by the 
knee.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  Consideration to the presence 
of arthritis is also to be addressed in such rating actions.

In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Up-to-date private (including updated 
data from Dr. C if any) and VA clinical 
records from care for any of the left 
knee should be acquired, after 
designation and release from the Veteran, 
and attached to the claims file.  VA 
should assist as feasible.

2.  The Veteran should then be examined 
by a VA physician with expertise in 
pertinent areas to determine the nature 
and extent of his left knee disability.  
The claims folder, to include clinical 
records obtained pursuant to (1), and a 
copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  

The Veteran should undergo comprehensive 
orthopedic examination to determine the 
extent and nature of his left knee 
disability, including scarring, muscle 
and nerve damage, osseous damage, 
functional impairment, pain, etc.  
Specifically, the examiner should 
indicate whether there is instability of 
the Veteran's left knee, and if so, its 
extent.  All necessary and appropriate 
tests should be undertaken, including X-
rays and an MRI.  The criteria and 
guidelines of DeLuca and schedular and 
extraschedular provisions to include §§ 
4.40, 445, 4.59 should be addressed.  The 
examiner should opine as to the nature of 
impact on daily living and his ability to 
work.  	

3.  The Board would note that any 
examination must be adequate and opinions 
cannot just simply be rendered without 
adequate bases stated therein.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for an increased 
evaluation(s) for his left knee on all 
bases.  If any decision remains adverse, 
provide him and his representative with 
an appropriate SSOC.  Then return the 
case to the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


